SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras completes formation test in Farfan area in the Sergipe-Alagoas Basin Rio de Janeiro, October 17, 2013 – Petróleo Brasileiro S.A. – Petrobras announces it has completed a formation test in well 3-BRSA-1178D-SES (3-SES-176D), informally known as Farfan 1, the first to evaluate the production capacity of the accumulation located in the concession area BM-SEAL-11, block SEAL-M-426, in ultra deep waters of the Sergipe-Alagoas Basin. The test evaluated 30 meters of turbidite sandstones formation and confirmed good reservoir characteristics featuring excellent productivity of good quality oil (38º API). The well is 104 km off the city of Aracaju, some 5 km from the discovery well (BRSA-1083) and at a water depth of 2,476 meters. This formation test, conducted at a depth of 5,609 meters, is a continuation of the operations carried out in the area as released to the market on August 9. Petrobras will proceed with other activities as soon as the Discovery Evaluation Plan submitted to Brazil’s National Petroleum, Natural Gas and Biofuels Agency (ANP) is approved. Petrobras is the operator of the consortium (60%) in partnership with IBV-BRASIL (40%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 17, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
